ORDER OF MULTIDISTRICT LITIGATION PANEL

                      Order Pronounced January 13, 2004


   APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION
                                    CASE:

03-0895     UNION CARBIDE v. AUDREY AMELIA ADAMS, ET AL.

      Pursuant to Administrative Rule 13, Cause No. 03-CV-1402, Audrey
Amelia Adams, et al. v. American Standard, Inc., et al., 56th Judicial
District Court of Galveston County, Texas; Cause No. 03-10314, Giuseppe
Cappelli and Virginia Cappelli v. Allis-Chalmers Corp., et al., 116th
Judicial District Court of Dallas County, Texas; and Cause No. 03CV1485,
Roy Tittle, et al. v. Quigley Company, Inc., et al., 212th Judicial
District Court of Galveston County, Texas, and tag-along cases are
transferred to Judge Mark Davidson of the 11th District Court of Harris
County.
      All members of the Multidistrict Litigation Panel concur in this
order.